DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claims 1 and 15, the closest prior art of record Hai-Wen et al. (US 20030186663 A1)  discloses a multi-sensor data fusion system and method provides adaptive weighting of the contributions from a plurality of sensors in the system using an additive calculation of a sensor reliability function for each sensor. During a predetermined tracking period, data is received from each individual sensor in the system and a sensor reliability function is determined for each sensor based on the SNR (signal-to-noise ratio) for the received data from each sensor. Each sensor reliability function is individually weighted based on the SNR for each sensor and a comparison of predetermined sensor operation characteristics for each sensor and a best performing (most reliable) sensor. Additive calculations are performed on the sensor reliability functions to produce both an absolute and a relative reliability function which provide a confidence level for the multi-sensor system relating to the correct classification (recognition) of targets and decoys.
		However, Hai-Wen et al. either singularly or in combination, fail to anticipate or render obvious an apparatus/method for autonomous driving, comprising: a sensor monitoring stage to operate in parallel with the perception pipeline and to use the sensor data flows to estimate and track a confidence level of each of the plurality of sensors, and nullify a -deficient sensor when 
		Regarding claim 22, Hai-Wen et al. either singularly or in combination, fail to anticipate or render obvious a computer readable media comprising executable instructions, wherein the instructions, in response to execution by a processor of an in-vehicle system (IVS) disposed in a vehicle, cause the IVS to: estimate and track a confidence level of each of the plurality of sensors from the sensor data flows in parallel with identifying an object type of the identified objects types, and nullify a deficient sensor when the confidence level associated with the deficient sensor fails to meet a confidence threshold, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 24, Hai-Wen et al. either singularly or in combination, fail to anticipate or render obvious a multimodal sensor perception pipeline apparatus for an autonomous vehicle, comprising: a sensor healing feedback path disposed in the autonomous vehicle, responsive to nullification of the deficient sensor to send a sensor control signal to the nullified deficient sensor to attempt to restore the nullified deficient sensor to operable confidence levels, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864